Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with W.R. Duke Taylor on 3 December 2021.
The application has been amended as follows: 
In claim 1, change “S- 0.008 max’” to “S- 0.008 max;”
In claim 4, change “the steel possess tensile strength” to “the steel possesses tensile strength”
Cancel claim 8
In claim 11, change “further comprising:” to “made by a method comprising:”
In claim 11, change “soaking the steel with the temperature 1200-1260 °C.” to “soaking the steel at a temperature in the range of 1200-1260 °C;”
In claim 11, change “rough rolling the steel in the temperature range 1080-1100 °C.” to “rough rolling the steel at a temperature in the range of 1080-1100 °C;”
In claim 11, change “finishing rolling the steel at temperature in the range 1000-1030 °C.” to “finishing rolling the steel at a temperature in the range of 1000-1030 °C;”
In claim 11, change “cooling the finish rolled steel with cooling rate 3-7° deg./sec” to “cooling the finish rolled steel with a cooling rate of 3-7 °C/s”

In claim 12, change “at heating rate 5-10 °C” to “at a heating rate of 5-10 °C/s”


Allowable Subject Matter
Claims 1-7 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1-7 and 10-16 are directed to an ultra-high strength hot-rolled steel strip or sheet as set forth in the instant claims.  The closest prior art of record is US 2016/0273066 A1 to Sakakibara et al as set forth in the office action mailed 9 June 2021.  Sakakibara discloses a steel with a tensile strength of at least 980 MPa with a composition overlapping that of the instantly claimed ranges, wherein the steel has a microstructure of 90% or more tempered martensite and lower bainite.  Sakakibara differs from the instant claims at least in that, as set forth in applicant remarks filed 9 September 2021, para [0102] and [0104] of Sakakibara indicates that both the martensite and lower bainite includes carbides and thus does not meet the instantly claimed limitation of “85-80% bainite free of carbide.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738